Exhibit 10.1

EXECUTION VERSION

 

 

 

PLEDGE AGREEMENT

among

CURO GROUP HOLDINGS CORP.,

CERTAIN SUBSIDIARIES OF CURO GROUP HOLDINGS CORP.

and

TMI TRUST COMPANY,

as COLLATERAL AGENT

 

 

Dated as of August 27, 2018

 

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

               Page   1.   

SECURITY FOR OBLIGATIONS

     2   2.   

DEFINITIONS

     2   3.   

PLEDGE OF SECURITIES, ETC.

     5        3.1    Pledge    5        3.2    Procedures    7        3.3   
Subsequently Acquired Collateral    9        3.4    Transfer Taxes    9      3.5
   Certain Representations and Warranties Regarding the Collateral      9   4.
  

APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

     10   5.   

VOTING, ETC., WHILE NO EVENT OF DEFAULT

     10   6.   

DIVIDENDS AND OTHER DISTRIBUTIONS

     10   7.   

REMEDIES IN CASE OF AN EVENT OF DEFAULT

     11   8.   

REMEDIES, CUMULATIVE, ETC.

     12   9.   

APPLICATION OF PROCEEDS

     12   10.   

PURCHASERS OF COLLATERAL

     12   11.   

INDEMNITY

     12   12.   

COLLATERAL AGENT NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER

     13   13.   

FURTHER ASSURANCES; POWER-OF-ATTORNEY

     13   14.   

THE COLLATERAL AGENT

     14   15.   

TRANSFER BY THE PLEDGORS

     14   16.   

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS

     14   17.   

LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION);
JURISDICTION OF ORGANIZATION; LOCATION; FEDERAL EMPLOYER IDENTIFICATION NUMBERS;
CHANGES THERETO; ETC.

     16   18.   

PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.

     16   19.   

SALE OF COLLATERAL WITHOUT REGISTRATION

     17   20.   

TERMINATION; RELEASE

     17   21.   

NOTICES, ETC.

     18   22.   

WAIVER; AMENDMENT

     18   23.   

SUCCESSORS AND ASSIGNS

     19   24.   

HEADINGS DESCRIPTIVE

     19   25.   

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     19   26.   

PLEDGOR’S DUTIES

     20  

 

(i)



--------------------------------------------------------------------------------

27.   

COUNTERPARTS

     20   28.   

SEVERABILITY

     20   29.   

RECOURSE

     20   30.   

ADDITIONAL PLEDGORS

     20   31.   

LIMITED OBLIGATIONS

     20   32.   

RELEASE OF PLEDGORS

     20   33.   

RIGHTS AND OBLIGATIONS SUBJECT TO INTERCREDITOR AGREEMENT

     21  

 

ANNEX A

   -    SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION), JURISDICTION OF ORGANIZATION, LOCATION AND FEDERAL EMPLOYER
IDENTIFICATION NUMBERS

ANNEX B

   -    SCHEDULE OF SUBSIDIARIES

ANNEX C

   -    SCHEDULE OF STOCK

ANNEX D

   -    SCHEDULE OF NOTES

ANNEX E

   -    SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

ANNEX F

   -    SCHEDULE OF PARTNERSHIP INTERESTS

ANNEX G

   -    SCHEDULE OF CHIEF EXECUTIVE OFFICES

ANNEX H

   -    FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED LIABILITY
COMPANY INTERESTS AND PARTNERSHIP INTERESTS

ANNEX I

   -    FORM OF PLEDGE AGREEMENT JOINDER

 

 

(ii)



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

PLEDGE AGREEMENT (as amended, modified, restated and/or supplemented from time
to time, this “Agreement”), dated as of August 27, 2018, among each of the
undersigned pledgors (each, a “Pledgor” and, together with any other entity that
becomes a pledgor hereunder pursuant to Section 30 hereof, the “Pledgors”) and
TMI Trust Company, as collateral agent (together with any successor collateral
agent or assign and co-collateral agents, in such capacity, the “Collateral
Agent”), for the benefit of the Secured Parties (as defined below). Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Security Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, CURO Group Holdings Corp. (the “Company”), the guarantors from time to
time party thereto (the “Guarantors”), the Collateral Agent and TMI Trust
Company, as trustee, have entered into an Indenture, dated as of August 27, 2018
(as amended, modified, restated and/or supplemented from time to time, the
“Indenture”) for the benefit of each other and for the equal and ratable benefit
of the Holders (as defined in the Indenture) of the 8.250% Senior Secured Notes
due 2025 (including any Additional Notes, the “Senior Secured Notes”);

WHEREAS, pursuant to the Indenture, each Guarantor has jointly and severally
guaranteed to the Trustee, the Collateral Agent and the Holders (collectively,
the “Notes Secured Parties” and together with the Pari Passu Indebtedness
Secured Parties, the “Secured Parties”) the payment when due of all Indenture
Obligations as described (and defined) therein;

WHEREAS, in order to induce (i) each Holder to hold the Senior Secured Notes,
(ii) any future Pari Passu Indebtedness Secured Party to make extensions of
credit to one or more of the Pledgors and (iii) the Collateral Agent to act as
trustee and as collateral agent, the Pledgors have agreed to grant to the
Collateral Agent a continuing security interest in and to the Collateral (as
defined that certain Security Agreement, dated of even date herewith (as may be
amended, restated, modified or supplemented from time to time, the “Security
Agreement”)) in order to secure the prompt and complete payment, observance and
performance of, among other things, their respective Secured Obligations;

WHEREAS, the Intercreditor Agreement governs the relative rights and priorities
of the Notes Secured Parties, the Pari Passu Indebtedness Secured Parties and
the First Lien Lenders in respect of all of the Collateral; and

WHEREAS, the Pledgors will obtain benefits from the issuance of the Senior
Secured Notes under the Indenture and the incurrence or Pari Passu Indebtedness,
if any, and, accordingly, the Pledgors desire to create a security interest in
favor of and pledge of the pledged Collateral to the Collateral Agent for its
benefit and for the benefit of the Secured Parties under the terms and
conditions set forth herein.

WHEREAS, the Pledgors will obtain benefits from the future extensions of credit
by Pari Passu Indebtedness Secured Parties under future Pari Passu Payment Lien
Documents, the Pledgors desire to create a security interest in favor of and
pledge of the pledged Collateral to the Collateral Agent for its benefit and for
the benefit of such Pari Passu Indebtedness Secured Parties under the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Parties and hereby covenants and
agrees with the Collateral Agent for the benefit of the Secured Parties as
follows:

 

Page 1



--------------------------------------------------------------------------------

1. SECURITY FOR OBLIGATIONS.

(a) This Agreement is made by each Pledgor for the benefit of the Secured
Parties to secure the Secured Obligations, it being acknowledged and agreed that
the “Secured Obligations” shall include extensions of credit of the types
described above, whether outstanding on the date of this Agreement or extended
from time to time after the date of this Agreement.

(b) Notwithstanding anything herein to the contrary, the lien and security
interest granted pursuant to this Agreement and the exercise of any right or
remedy hereunder are subject to the provisions of the Intercreditor Agreement at
any time the Intercreditor Agreement is in effect. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control at any time the
Intercreditor Agreement is in effect. In the event of any conflict or
inconsistency between the provisions of the Indenture and this Agreement
relating to the duties of the Collateral Agent the provisions of the Indenture
shall govern and control.

2. DEFINITIONS.

(a) Unless otherwise defined herein, all capitalized terms used herein and
defined in the Indenture shall be used herein as therein defined. Reference to
singular terms shall include the plural and vice versa.

(b) The following capitalized terms used herein shall have the definitions
specified below:

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Collateral Agent in the name of any Pledgor to which Collateral may be
credited.

“Company” shall have the meaning set forth in the recitals hereto.

“Default” shall mean a “Default” or similar term as such term is defined in the
Indenture or any Pari Passu Lien Document, so long as any such agreement is in
effect.

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock”.

“Event of Default” shall mean an “Event of Default” or similar term as such term
is defined in the Indenture or any Pari Passu Lien Document, so long as any such
agreement is in effect.

“Exempted Foreign Entity” shall mean any Foreign Corporation and any limited
liability company organized under the laws of a jurisdiction other than the
United States or any State thereof or the District of Columbia that, in any such
case, is treated as a corporation or an association taxable as a corporation for
U.S. federal income tax purposes.

 

Page 2



--------------------------------------------------------------------------------

“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.

“First Lien Lenders” shall have the meaning provided in the Intercreditor
Agreement.

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Holders” shall have the meaning set forth in the recitals hereto.

“Indemnitees” shall have the meaning set forth in Section 11 hereof.

“Indenture” shall have the meaning set forth in the recitals hereto.

“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.

“Legal Requirements” shall mean, as to any Person, the Organizational Documents
of such Person, and any treaty, law (including the common law), statute,
ordinance, code, rule, regulation, guidelines, license, permit requirement,
Order, writ, decree or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Pledgor or represented by any Limited
Liability Company Interest.

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.

“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.

“Non-Voting Equity Interests” shall mean all Equity Interests of any Person that
are not Voting Equity Interests.

“Notes” shall mean (x) all intercompany notes at any time issued to each Pledgor
and (y) all other promissory notes from time to time issued to, or held by, each
Pledgor.

“Notes Secured Parties” shall have the meaning set forth in the recitals hereto.

“Organizational Documents” shall mean, with respect to any Person, (i) in the
case of any corporation, the certificate of incorporation or deed of
incorporation and by-laws (or similar documents) of such Person, (ii) in the
case of any limited liability company, the certificate or articles of formation
or

 

Page 3



--------------------------------------------------------------------------------

organization and operating agreement or memorandum and articles of association
(or similar constitutive documents) of such Person, (iii) in the case of any
limited partnership, the certificate of formation and limited partnership
agreement (or similar constitutive documents) of such Person (and, where
applicable, the equityholders or shareholders registry of such Person), (iv) in
the case of any general partnership, the partnership agreement (or similar
constitutive document) of such Person, (v) in any other case, the functional
equivalent of the foregoing, and (vi) any shareholder, voting trust or similar
agreement between or among any holders of Equity Interests of such Person.

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor or
represented by any Partnership Interest.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.

“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

“Registered Organization” shall have the meaning given such term in
Section 9-102(a)(70) of the UCC.

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

“Security” and “Securities” shall have the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event also include all Stock
and all Notes.

“Security Agreement” shall have the meaning given such term in the Recitals.

“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.

“Senior Secured Notes” shall have the meaning set forth in the recitals hereto.

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State thereof or the District of Columbia (each, a
“Domestic Corporation”), all of the issued and outstanding shares of capital
stock of any Domestic Corporation at any time owned by any Pledgor and (y) with
respect to corporations not Domestic Corporations (each, a “Foreign
Corporation”), all of the issued and outstanding shares of capital stock of any
Foreign Corporation at any time owned by any Pledgor.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
Sections or subsections of the UCC are references to such Sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

 

Page 4



--------------------------------------------------------------------------------

3. PLEDGE OF SECURITIES, ETC.

3.1 Pledge. To secure the Secured Obligations now or hereafter owed or to be
performed by such Pledgor, each Pledgor does hereby grant, pledge and assign to
the Collateral Agent for the benefit of the Secured Parties, and does hereby
create a continuing security interest in favor of the Collateral Agent for the
benefit of the Secured Parties in and a lien on, all of its right, title and
interest in and to the following, whether now existing or hereafter from time to
time acquired (collectively, the “Collateral”):

(a) each of the Collateral Accounts (to the extent a security interest therein
is not created pursuant to the Security Agreement), including any and all assets
of whatever type or kind deposited by such Pledgor in any such Collateral
Account, whether now owned or hereafter acquired, existing or arising,
including, without limitation, all Financial Assets, Investment Property,
monies, checks, drafts, Instruments, Securities or interests therein of any type
or nature deposited or required by the Secured Documents to be deposited in such
Collateral Account, and all investments and all certificates and other
Instruments (including depository receipts, if any) from time to time
representing or evidencing the same, and all dividends, interest, distributions,
cash and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing;

(b) all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;

(c) all Limited Liability Company Interests owned by such Pledgor from time to
time and all of its right, title and interest in each limited liability company
to which each such Limited Liability Company Interest relates, whether now
existing or hereafter acquired, including, without limitation, to the fullest
extent permitted under the terms and provisions of the documents and agreements
governing such Limited Liability Company Interests and applicable law:

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Limited Liability Company Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Limited Liability
Company Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Limited Liability Company Interests;

(D) all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;

(E) all of such Pledgor’s rights under any limited liability company agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any such limited liability company agreement or operating agreement, to execute
any instruments and to

 

Page 5



--------------------------------------------------------------------------------

take any and all other action on behalf of and in the name of any of such
Pledgor in respect of such Limited Liability Company Interests and any such
limited liability company, to make determinations, to exercise any election
(including, but not limited to, election of remedies) or option or to give or
receive any notice, consent, amendment, waiver or approval, together with full
power and authority to demand, receive, enforce, collect or receipt for any of
the foregoing or for any Limited Liability Company Asset, to enforce or execute
any checks, or other instruments or orders, to file any claims and to take any
action in connection with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(d) all Partnership Interests owned by such Pledgor from time to time and all of
its right, title and interest in each partnership to which each such Partnership
Interest relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and provisions of
the documents and agreements governing such Partnership Interests and applicable
law:

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Partnership Assets and other distributions to which such Pledgor shall
at any time be entitled in respect of such Partnership Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement or
operating agreement, or at law or otherwise in respect of such Partnership
Interests;

(D) all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;

(E) all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 

Page 6



--------------------------------------------------------------------------------

(e) all Financial Assets and Investment Property owned by such Pledgor from time
to time;

(f) all Security Entitlements owned by such Pledgor from time to time in any and
all of the foregoing; and

(g) all Proceeds of any and all of the foregoing;

provided that (x) no Pledgor shall be required at any time to pledge hereunder
more than 65% of the total combined voting power of all classes of Voting Equity
Interests of any direct Exempted Foreign Entity and (y) each Pledgor shall be
required to pledge hereunder 100% of the Non-Voting Equity Interests of each
direct Exempted Foreign Entity at any time and from time to time acquired by
such Pledgor, which Non-Voting Equity Interests shall not be subject to the
limitations described in preceding clause (x).

Notwithstanding anything to the contrary contained in this Section 3.1 or
elsewhere in this Agreement, each Pledgor and the Collateral Agent (on behalf of
the Secured Parties) acknowledges and agrees that:

(x) the security interest granted pursuant to this Agreement (including pursuant
to this Section 3.1) to the Collateral Agent for the benefit of the Secured
Parties in the Collateral shall be subordinated and subject to the security
interest granted to the First Priority Agent for the benefit of the First Lien
Lenders on the terms and conditions set forth in the Intercreditor Agreement and
all other rights and benefits afforded hereunder to the Secured Parties are
expressly subject to the terms and conditions of the Intercreditor Agreement;
and

(y) the First Lien Lenders’ security interests in the Collateral constitute
security interests separate and apart (and of a different class and claim) from
the Secured Parties’ security interests in the Collateral.

3.2 Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by
such Pledgor) be pledged pursuant to Section 3.1 of this Agreement, subject to
the provisions of the Intercreditor Agreement, and, in addition thereto, such
Pledgor shall (to the extent provided below) take the following actions as set
forth below (as promptly as practicable and, in any event, within 10 Business
Days after it obtains such Collateral) for the benefit of the Collateral Agent
and the other Secured Parties:

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Pledgor shall physically deliver such Certificated Security to the
Collateral Agent, endorsed in blank;

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall cause the issuer of such Uncertificated
Security to either (A) issue to such Pledgor a Certificated Security in lieu of
such Uncertificated Security and follow the procedure set forth in
Section 3.2(a)(i) hereof or (B) duly authorize, execute, and deliver to the
Collateral Agent, an agreement for the benefit of the Collateral Agent and the
other Secured Parties substantially in the form of Annex H hereto pursuant to
which such issuer agrees to comply with any and all instructions originated by
the Collateral Agent without further consent by the registered owner and not to
comply with instructions regarding

 

Page 7



--------------------------------------------------------------------------------

such Uncertificated Security (and any Partnership Interests and Limited
Liability Company Interests issued by such issuer) originated by any other
Person other than a court of competent jurisdiction (it being understood that
the Collateral Agent only will give such instructions to any issuer upon the
occurrence and during the continuance of an Event of Default);

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Pledgor shall promptly notify the Collateral Agent thereof and shall promptly
take (x) all actions required (i) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (ii) to perfect the security
interest of the Collateral Agent under applicable law (including, in any event,
under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and
(y) such other actions as shall be necessary or desirable to effect the
foregoing;

(iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, such Pledgor shall follow the procedure set forth in Section 3.2(a)(i)
hereof, and (2) if such Partnership Interest or Limited Liability Company
Interest is not represented by a certificate or is not a Security for purposes
of the UCC, such Pledgor shall follow the procedure set forth in
Section 3.2(a)(ii) hereof;

(v) with respect to any Note, physical delivery of such Note to the Collateral
Agent, endorsed in blank; and

(vi) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof, (i) establishment by the Collateral Agent of a cash account
(unless such an account is already in existence) in the name of such Pledgor
over which the Collateral Agent shall have “control” within the meaning of the
UCC and at any time any Default or Event of Default is in existence no
withdrawals or transfers may be made therefrom by any Person except with the
prior written consent of the Collateral Agent (acting on the instructions of the
Instructing Group) and (ii) deposit of such cash in such cash account.

(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions with respect to
the Collateral:

(i) with respect to all Collateral of such Pledgor whereby or with respect to
which the Collateral Agent may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions as
may be reasonably necessary or as reasonably requested from time to time by the
Collateral Agent so that “control” of such Collateral is obtained and at all
times held by the Collateral Agent; and

(ii) each Pledgor shall from time to time cause appropriate financing statements
(on appropriate forms) under the Uniform Commercial Code as in effect in the
various relevant States, covering all Collateral hereunder, to be filed in the
relevant filing offices so that at all times the Collateral Agent’s security
interest in all Investment

 

Page 8



--------------------------------------------------------------------------------

Property and other Collateral which can be perfected by the filing of such
financing statements (in each case to the maximum extent perfection by filing
may be obtained under the laws of the relevant States, including, without
limitation, Section 9-312(a) of the UCC) is so perfected.

3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by purchase,
stock dividend, distribution or otherwise) any additional Collateral at any time
or from time to time after the date hereof, (i) such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, such Pledgor will thereafter take (or cause to be
taken) all action (as promptly as practicable and, in any event, within 10
Business Days after it obtains such Collateral) with respect to such Collateral
in accordance with the procedures set forth in Section 3.2 hereof, and will
promptly thereafter deliver to the Collateral Agent (i) a certificate executed
by an authorized officer of such Pledgor describing such Collateral and
certifying that the same has been duly pledged in favor of the Collateral Agent
for the benefit of the Secured Parties hereunder and (ii) supplements to Annexes
A through G hereto as are necessary to cause such Annexes to be complete and
accurate at such time. Without limiting the foregoing, each Pledgor shall be
required to pledge hereunder the Equity Interests of any Exempted Foreign Entity
at any time and from time to time after the date hereof acquired by such
Pledgor, provided that (x) no Pledgor shall be required at any time to pledge
hereunder more than 65% of the total combined voting power of all classes of
Voting Equity Interests of any direct Exempted Foreign Entity and (y) each
Pledgor shall be required to pledge hereunder 100% of the Non-Voting Equity
Interests of each direct Exempted Foreign Entity at any time and from time to
time acquired by such Pledgor.

3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.

3.5 Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) each Subsidiary of
such Pledgor, and the direct ownership thereof, is listed in Annex B hereto;
(ii) the Stock (and any warrants or options to purchase Stock) held by such
Pledgor consists of the number and type of shares of the stock (or warrants or
options to purchase any stock) of the corporations as described in Annex C
hereto; (iii) such Stock referenced in clause (ii) of this paragraph constitutes
that percentage of the issued and outstanding capital stock of the issuing
corporation as is set forth in Annex C hereto; (iv) the Notes held by such
Pledgor consist of the promissory notes described in Annex D hereto where such
Pledgor is listed as the lender; (v) the Limited Liability Company Interests
held by such Pledgor consist of the number and type of interests of the Persons
described in Annex E hereto; (vi) each such Limited Liability Company Interest
referenced in clause (v) of this paragraph constitutes that percentage of the
issued and outstanding equity interest of the issuing Person as set forth in
Annex E hereto; (vii) the Partnership Interests held by such Pledgor consist of
the number and type of interests of the Persons described in Annex F hereto;
(viii) each such Partnership Interest referenced in clause (vii) of this
paragraph constitutes that percentage or portion of the entire Partnership
Interest of the partnership as set forth in Annex F hereto; (ix) the exact
address of each chief executive office of such Pledgor is listed on Annex G
hereto; (x) the Pledgor has complied with the respective procedure set forth in
Section 3.2(a) hereof with respect to each item of Collateral described in
Annexes C through F hereto; and (xi) on the date hereof, such Pledgor owns no
other Securities, Stock, Notes, Limited Liability Company Interests or
Partnership Interests other than those listed in Annexes C through F hereof.

 

Page 9



--------------------------------------------------------------------------------

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Collateral Agent shall have
the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Collateral, which may be held in the name of the
relevant Pledgor, endorsed or assigned in blank.

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until there shall have
occurred and be continuing an Event of Default, each Pledgor shall be entitled
to exercise any and all voting and other consensual rights pertaining to the
Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate, result in a breach of any covenant contained in, or be
inconsistent with any of the terms of any Secured Document, or which could
reasonably be expected to have the effect of impairing the value of the
Collateral or any part thereof or the position or interests of the Collateral
Agent or any other Secured Party in the Collateral, unless expressly permitted
by the terms of the Secured Documents. All such rights of each Pledgor to vote
and to give consents, waivers and ratifications shall cease in case an Event of
Default has occurred and is continuing, and Section 7 hereof shall become
applicable.

6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have occurred
and be continuing an Event of Default, all cash dividends, cash distributions,
cash Proceeds and other cash amounts payable in respect of the Collateral shall
be paid to the respective Pledgor. The Collateral Agent shall be entitled to
receive directly, and to retain as part of the Collateral:

(i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property paid or distributed by way of dividend or otherwise in respect of the
Collateral;

(ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so long as no Event of Default then exists))
paid or distributed in respect of the Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and

(iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so long as no Event of Default then exists))
which may be paid in respect of the Collateral by reason of any consolidation,
merger, exchange of stock, conveyance of assets, liquidation or similar
corporate or other reorganization.

Nothing contained in this Section 6 shall limit or restrict in any way the
Collateral Agent’s right to receive the proceeds of the Collateral in any form
in accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Collateral Agent, shall be segregated from other property or funds of such
Pledgor and shall be forthwith paid over to the Collateral Agent as Collateral
in the same form as so received (with any necessary endorsement).

 

Page 10



--------------------------------------------------------------------------------

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and be
continuing an Event of Default, then and in every such case, subject to the
provisions of the Intercreditor Agreement the Collateral Agent shall be entitled
to exercise all of the rights, powers and remedies (whether vested in it by this
Agreement, any other Secured Document or by law) for the protection and
enforcement of its rights in respect of the Collateral, and the Collateral Agent
shall be entitled to exercise all the rights and remedies of a secured party
under the UCC as in effect in any relevant jurisdiction and also shall be
entitled, without limitation, to exercise the following rights, which each
Pledgor hereby agrees to be commercially reasonable:

(i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;

(ii) to transfer all or any part of the Collateral into the Collateral Agent’s
name or the name of its nominee or nominees;

(iii) to accelerate any Pledged Note which may be accelerated in accordance with
its terms, and take any other lawful action to collect upon any Pledged Note
(including, without limitation, to make any demand for payment thereon);

(iv) to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Collateral Agent) and give all consents, waivers and ratifications in respect of
the Collateral and otherwise act with respect thereto as though it were the
outright owner thereof (each Pledgor hereby irrevocably constituting and
appointing the Collateral Agent the proxy and attorney-in-fact of such Pledgor,
with full power of substitution to do so);

(v) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Collateral Agent in its absolute
discretion may determine, provided at least 10 days’ written notice of the time
and place of any such sale shall be given to the respective Pledgor. The
Collateral Agent shall not be obligated to make any such sale of Collateral
regardless of whether any such notice of sale has theretofore been given. Each
Pledgor hereby waives and releases to the fullest extent permitted by law any
right or equity of redemption with respect to the Collateral, whether before or
after sale hereunder, and all rights, if any, of marshalling the Collateral and
any other security or the Secured Obligations or otherwise. At any such sale,
unless prohibited by applicable law, the Collateral Agent on behalf of the
Secured Parties may bid for and purchase all or any part of the Collateral so
sold free from any such right or equity of redemption. Neither the Collateral
Agent nor any other Secured Party shall be liable for failure to collect or
realize upon any or all of the Collateral or for any delay in so doing nor shall
any of them be under any obligation to take any action whatsoever with regard
thereto; and

(vi) to set off any and all Collateral against any and all Secured Obligations,
and to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Secured Obligations.

 

Page 11



--------------------------------------------------------------------------------

8. REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy of the
Collateral Agent provided for in this Agreement or in any other Secured
Document, or now or hereafter existing at law or in equity or by statute shall
be cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Collateral
Agent or any other Secured Party of any one or more of the rights, powers or
remedies provided for in this Agreement or any other Secured Document or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Collateral Agent or any other
Secured Party of all such other rights, powers or remedies, and no failure or
delay on the part of the Collateral Agent or any other Secured Party to exercise
any such right, power or remedy shall operate as a waiver thereof. No notice to
or demand on any Pledgor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Collateral Agent or any other Secured Party to any other or
further action in any circumstances without notice or demand. The Secured
Parties agree that this Agreement may be enforced only by the action of the
Collateral Agent, in each case, acting upon the instructions of the Trustee, and
that no other Secured Party shall have any right individually to seek to enforce
or to enforce this Agreement or to realize upon the security to be granted
hereby, it being understood and agreed that such rights and remedies may be
exercised by the Collateral Agent for the benefit of the Secured Parties upon
the terms of this Agreement and the Security Agreement.

9. APPLICATION OF PROCEEDS.

(a) Subject to the terms of the Intercreditor Agreement, all monies and other
property and assets collected or received by the Collateral Agent or any other
Secured Party upon any sale or other disposition of the Collateral pursuant to
the terms of this Agreement, together with all other monies and other property
and assets collected or received by the Collateral Agent hereunder or upon any
distribution of (or on account of) Collateral (whether or not characterized as
such) in connection with any case, proceeding or other action of the type
described in Sections 7.01(i) and (j) of the Indenture, shall be applied
(1) first, to any amounts owed to the Collateral Agent hereunder and (2) second,
to the holders of the Indenture Obligations and the holders of any Pari Passu
Payment Lien Obligations, in each case, that are then due, on a pro rata basis.
Such monies and other property and assets shall be applied (x) in the case of
Indenture Obligations, in the manner provided in the Section 7.10 of the
Indenture and (y) in the case of Pari Passu Payment Lien Obligations, in
accordance with the relevant Pari Passu Payment Lien Documents that evidence or
govern such Pari Passu Payment Lien Obligations.

(b) It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to its Secured Obligations to the extent of any
deficiency between the amount of the proceeds of the Collateral pledged by it
hereunder and the aggregate amount of such Secured Obligations.

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Collateral
Agent hereunder (whether by virtue of the power of sale herein granted, pursuant
to judicial process or otherwise), the receipt of the Collateral Agent or the
officer making such sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication or non-application thereof.

11. INDEMNITY. The indemnity obligations of each Pledgor contained in this
Section 11 shall continue in full force and effect notwithstanding the full
payment of all the Senior Secured Notes issued under the Indenture and the
payment of all other Secured Obligations and notwithstanding the discharge
thereof. Section 13.11 of the Indenture (Compensation and Indemnity) is hereby
incorporated by reference as if fully set forth herein mutatis mutandis.

 

Page 12



--------------------------------------------------------------------------------

12. COLLATERAL AGENT NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.
(a) Nothing herein shall be construed to make the Collateral Agent or any other
Secured Party liable as a member of any limited liability company or as a
partner of any partnership and neither the Collateral Agent nor any other
Secured Party by virtue of this Agreement or otherwise (except as referred to in
the following sentence) shall have any of the duties, obligations or liabilities
of a member of any limited liability company or as a partner in any partnership.
The parties hereto expressly agree that, unless the Collateral Agent shall
become the absolute owner of Collateral consisting of a Limited Liability
Company Interest or a Partnership Interest pursuant hereto, this Agreement shall
not be construed as creating a partnership or joint venture among the Collateral
Agent, any other Secured Party, any Pledgor and/or any other Person.

(b) Except as provided in the last sentence of paragraph (a) of this Section 12,
the Collateral Agent, by accepting this Agreement, did not intend to become a
member of any limited liability company or a partner of any partnership or
otherwise be deemed to be a co-venturer with respect to any Pledgor, any limited
liability company, partnership and/or any other Person either before or after an
Event of Default shall have occurred. The Collateral Agent shall have only those
powers set forth herein and the Secured Parties shall assume none of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner of any partnership or any Pledgor except as provided in the last
sentence of paragraph (a) of this Section 12.

(c) The Collateral Agent and the other Secured Parties shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

(d) The acceptance by the Collateral Agent of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Collateral Agent or any other Secured Party to appear in
or defend any action or proceeding relating to the Collateral to which it is not
a party, or to take any action hereunder or thereunder, or to expend any money
or incur any expenses or perform or discharge any obligation, duty or liability
under the Collateral.

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that it will
join with the Collateral Agent in executing and, at such Pledgor’s own expense,
file and refile under the UCC or other applicable law such financing statements,
continuation statements and other documents, in such offices as shall be
reasonably necessary or as the Collateral Agent (acting on the instructions of
the Instructing Group) may reasonably request and wherever required or permitted
by law in order to perfect and preserve the Collateral Agent’s security interest
in the Collateral hereunder and hereby authorizes the Collateral Agent to file
financing statements and amendments thereto relative to all or any part of the
Collateral (including, without limitation, financing statements which list the
Collateral specifically and/or “all assets” as collateral without the signature
of such Pledgor where permitted by law, and agrees to do such further acts and
things and to execute and deliver to the Collateral Agent such additional
conveyances, assignments, agreements and instruments as the Collateral Agent
(acting on the instructions of the Instructing Group) may reasonably request to
carry into effect the purposes of this Agreement or to further assure and
confirm unto the Collateral Agent its rights, powers and remedies hereunder or
thereunder.

(b) Each Pledgor hereby constitutes and appoints the Collateral Agent its true
and lawful attorney-in-fact, irrevocably, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor or otherwise, from time to
time after the occurrence and during the continuance of an Event of Default, to
act, require, demand, receive and give acquittance for any and all monies and
claims for monies due or to become due to such Pledgor under or arising out of
the Collateral, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or take any action or institute any
proceedings and to execute any instrument which the Collateral Agent (acting on
the instructions of the Instructing Group) may request to accomplish the
purposes of this Agreement, which appointment as attorney is coupled with an
interest.

 

Page 13



--------------------------------------------------------------------------------

14. THE COLLATERAL AGENT. The Collateral Agent will hold in accordance with this
Agreement all items of the Collateral at any time received under this Agreement.
It is expressly understood, acknowledged and agreed by each Secured Party that
by accepting the benefits of this Agreement each such Secured Party acknowledges
and agrees that the obligations of the Collateral Agent as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement, the other Secured Documents and the Indenture. The Collateral Agent
shall act hereunder on the terms and conditions set forth herein and in the
other Secured Documents and the Indenture. The provisions of Article 13 of the
Indenture shall inure to the benefit of the Collateral Agent, and shall be
binding upon all Pledgors and all Secured Parties, in connection with this
Agreement and the other Collateral Documents. Without limiting the generality of
the foregoing, (i) the Collateral Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing and (ii) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Collateral Documents that the
Collateral Agent is required in writing to exercise by the Instructing Group.
Notwithstanding anything to the contrary in this Agreement, in no event shall
the Collateral Agent be responsible for, or have any duty or obligation with
respect to, the recording, filing, registering, perfection, protection or
maintenance of the security interests or Liens intended to be created by this
Agreement (including the preparation, filing or continuation of any Uniform
Commercial Code financing or continuation statements or similar documents or
instruments), nor shall the Collateral Agent be responsible for, and the
Collateral Agent makes no representation regarding, the validity,
enforceability, effectiveness or priority of this Agreement or the security
interests or Liens intended to be created hereby.

15. TRANSFER BY THE PLEDGORS. Except as permitted (i) prior to the date all
Secured Obligations have been paid in full and (ii) thereafter, pursuant to the
other Secured Documents, no Pledgor will sell or otherwise dispose of, grant any
option with respect to, or mortgage, pledge or otherwise encumber any of the
Collateral or any interest therein.

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a) Each Pledgor
represents, warrants and covenants as to itself and each of its Subsidiaries
that:

(i) it is the legal, beneficial and record owner of, and has good and marketable
title to, all of its Collateral consisting of one or more Securities,
Partnership Interests and Limited Liability Company Interests and that it has
sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, lien, mortgage, hypothecation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the liens
and security interests created by this Agreement and those created by the First
Priority Collateral Documents);

(ii) it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;

(iii) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law);

 

Page 14



--------------------------------------------------------------------------------

(iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any Governmental Authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance of this Agreement by such Pledgor, (b) the validity or
enforceability of this Agreement against such Pledgor (except as set forth in
clause (iii) above), (c) the perfection or enforceability of the Collateral
Agent’s security interest in such Pledgor’s Collateral or (d) except for
compliance with or as may be required by applicable securities laws, the
exercise by the Collateral Agent of any of its rights or remedies provided
herein;

(v) neither the execution, delivery or performance by such Pledgor of this
Agreement or any other Secured Document to which it is a party, nor compliance
by it with the terms and provisions hereof and thereof nor the consummation of
the transactions contemplated therein: (i) will contravene any provision of any
applicable Legal Requirement or Governmental Authority, domestic or foreign,
applicable to such Pledgor; (ii) will conflict or be inconsistent with or result
in any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Collateral
Documents and, subject to the terms of the Intercreditor Agreement and the First
Priority Claims) upon any of the properties or assets of such Pledgor or any of
its Subsidiaries pursuant to the terms of any indenture, lease, mortgage, deed
of trust, credit agreement, loan agreement or any other material agreement,
contract or other instrument to which such Pledgor or any of its Subsidiaries is
a party or is otherwise bound, or by which it or any of its properties or assets
is bound or to which it may be subject; or (iii) will violate any provision of
the Organizational Documents of such Pledgor or any of its Subsidiaries;

(vi) all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests) has been duly and validly
issued, is fully paid and non-assessable and is subject to no options to
purchase or similar rights;

(vii) each of such Pledgor’s Pledged Notes constitutes, or when executed by the
obligor thereof will constitute, the legal, valid and binding obligation of such
obligor, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought in equity or at law);

(viii) the pledge, collateral assignment and delivery to the Collateral Agent of
such Pledgor’s Collateral consisting of Certificated Securities and Pledged
Notes pursuant to this Agreement creates a valid and perfected first priority
security interest in such Certificated Securities and Pledged Notes, and the
proceeds thereof, subject to no prior Lien or encumbrance or to any agreement
purporting to grant to any third party a Lien or encumbrance on the property or
assets of such Pledgor which would include the Securities (other than, subject
to the terms of the Intercreditor Agreement, the Liens securing First Priority
Claims) and the Collateral Agent is entitled to all the rights, priorities and
benefits afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfect security interests in respect of such Collateral; and

 

Page 15



--------------------------------------------------------------------------------

(ix) “control” (as defined in Section 8-106 of the UCC) has been obtained by the
Collateral Agent over all of such Pledgor’s Collateral consisting of Securities
(including, without limitation, Notes which are Securities) with respect to
which such “control” may be obtained pursuant to Section 8-106 of the UCC,
except to the extent that the obligation of the applicable Pledgor to provide
the Collateral Agent with “control” of such Collateral has not yet arisen under
this Agreement; provided that in the case of the Collateral Agent obtaining
“control” over Collateral consisting of a Security Entitlement, such Pledgor
shall have taken all steps in its control so that the Collateral Agent obtains
“control” over such Security Entitlement.

(b) Each Pledgor covenants and agrees that it will defend the Collateral Agent’s
right, title and security interest in and to such Pledgor’s Collateral and the
proceeds thereof against the claims and demands of all persons whomsoever; and
each Pledgor covenants and agrees that it will have like title to and right to
pledge any other property at any time hereafter pledged to the Collateral Agent
by such Pledgor as Collateral hereunder and will likewise defend the right
thereto and security interest therein of the Collateral Agent and the other
Secured Parties.

(c) Each Pledgor covenants and agrees that it will take no action which would
violate any of the terms of any Secured Document.

17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION);
JURISDICTION OF ORGANIZATION; LOCATION; FEDERAL EMPLOYER IDENTIFICATION NUMBERS;
CHANGES THERETO; ETC. The exact legal name of each Pledgor, the type of
organization of such Pledgor, whether or not such Pledgor is a Registered
Organization, the jurisdiction of organization of such Pledgor, the Location of
such Pledgor and the Federal Employer Identification Number (if any) of such
Pledgor is listed on Annex A hereto for such Pledgor. No Pledgor shall change
its legal name, its type of organization, its status as a Registered
Organization (in the case of a Registered Organization), its jurisdiction of
organization, its Location or its Federal Employer Identification Number (if
any) except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Secured Documents and so long as
same do not involve (x) a Registered Organization ceasing to constitute the same
or (y) any Pledgor changing its jurisdiction of organization or Location from
the United States or a State thereof to a jurisdiction of organization or
Location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not less than 5 days’ prior
written notice of each change to the information listed on Annex A (as adjusted
for any subsequent changes thereto previously made in accordance with this
sentence), together with a supplement to Annex A which shall correct all
information contained therein for such Pledgor, and (ii) in connection with the
respective change or changes, it shall have taken all action reasonably
necessary or as reasonably requested by the Collateral Agent to maintain the
security interests of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect.

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 20
hereof), including, without limitation:

(i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Secured Document (other than this Agreement
in accordance with its terms), or any other instrument or agreement referred to
therein, or any assignment or transfer of any thereof;

 

Page 16



--------------------------------------------------------------------------------

(ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);

(iii) any furnishing of any additional security to the Collateral Agent or its
assignee or any acceptance thereof or any release of any security by the
Collateral Agent or its assignee;

(iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or

(v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.

19. SALE OF COLLATERAL WITHOUT REGISTRATION. If at any time when the Collateral
Agent shall (acting on the instructions of the Instructing Group) exercise its
right to sell all or any part of the Collateral consisting of Securities,
Limited Liability Company Interests or Partnership Interests pursuant to
Section 7 hereof, and such Collateral or the part thereof to be sold shall not,
for any reason whatsoever, be effectively registered under the Securities Act,
as then in effect, the Collateral Agent may sell such Collateral or part thereof
by private sale in such manner and under such circumstances as the Collateral
Agent may deem necessary or advisable in order that such sale may legally be
effected without such registration. Without limiting the generality of the
foregoing, in any such event the Collateral Agent (acting on the instructions of
the Instructing Group) (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under such Securities Act, (ii) may approach
and negotiate with a single possible purchaser to effect such sale, and
(iii) may restrict such sale to a purchaser who will represent and agree that
such purchaser is purchasing for its own account, for investment, and not with a
view to the distribution or sale of such Collateral or part thereof. In the
event of any such sale, the Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Collateral at a price which the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until the
registration as aforesaid.

20. TERMINATION; RELEASE. (a) On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 11 hereof shall survive any such termination) and the
Collateral Agent, at the written request and sole expense of such Pledgor, will
execute and deliver to such Pledgor a proper instrument or instruments
(including UCC termination statements) acknowledging the satisfaction and
termination of this Agreement (including, without limitation, UCC termination
statements and instruments of satisfaction, discharge and/or reconveyance), and
will duly release from the security interest created hereby and assign, transfer
and deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Collateral
Agent and as has not theretofore been sold or otherwise applied or released
pursuant to this Agreement, together with any moneys at the time held by the
Collateral Agent or any of its sub-agents hereunder and, with respect to any
Collateral

 

Page 17



--------------------------------------------------------------------------------

consisting of an Uncertificated Security, a Partnership Interest or a Limited
Liability Company Interest (other than an Uncertificated Security, Partnership
Interest or Limited Liability Company Interest credited on the books of a
Clearing Corporation or Securities Intermediary), a termination of the agreement
relating thereto executed and delivered by the issuer of such Uncertificated
Security pursuant to Section 3.2(a)(ii) or by the respective partnership or
limited liability company pursuant to Section 3.2(a)(iv)(2).

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Secured Party) at any time prior to the Termination
Date, in connection with a sale or disposition permitted by (i) Section 6.01 of
the Indenture or is otherwise released at the direction of the requisite Holders
and (ii) the comparable provisions of the Pari Passu Payment Lien Documents or
is otherwise released at the direction of the requisite holders of such Pari
Passu Payment Lien Obligations, and the proceeds of such sale or disposition (or
from such release) are applied in accordance with the terms of each of the
Indenture and such Pari Passu Payment Lien Documents, as the case may be, to the
extent required to be so applied, the Collateral Agent, at the written request
and sole expense of such Pledgor, will duly release from the security interest
created hereby (and will execute and deliver such documentation, including
termination or partial release statements and the like in connection therewith)
and assign, transfer and deliver to such Pledgor (without recourse and without
any representation or warranty) such of the Collateral as is then being (or has
been) so sold or released and as may be in the possession of the Collateral
Agent (or, in the case of Collateral held by any sub-agent designated pursuant
to Section 4 hereof, such sub-agent) and has not theretofore been released
pursuant to this Agreement.

(c) At any time that any Pledgor desires that Collateral be released as provided
in the foregoing Section 20(a) or (b), it shall deliver to the Collateral Agent
(and the relevant sub-agent, if any, designated pursuant to Section 4 hereof) a
certificate signed by an authorized officer of such Pledgor certifying that the
release of the respective Collateral is permitted pursuant to the Secured
Documents, including Section 20(a) or (b) hereof.

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in good faith believes to be in accordance with) this
Section 20.

21. NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Pledgor shall not be effective
until received by the Collateral Agent or such Pledgor, as the case may be. All
notices and other communications shall be in writing and addressed as follows:

(a) if to any Pledgor, at its address set forth in the Security Agreement;

(b) if to the Collateral Agent, at its address set forth in the Security
Agreement,

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

22. WAIVER; AMENDMENT. Except as provided in Sections 30 and 32 hereof, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever except in accordance with the requirements
specified in the Security Agreement.

 

Page 18



--------------------------------------------------------------------------------

23. SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 20 hereof, (ii) be
binding upon each Pledgor, its successors and assigns; provided, however, that
no Pledgor shall assign any of its rights or obligations hereunder without the
prior written consent of the Collateral Agent (acting on the instructions of the
Instructing Group) or as may otherwise be permitted by the Secured Documents,
and (iii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent, the other Secured Parties and
their respective successors, transferees and assigns. All agreements,
statements, representations and warranties made by each Pledgor herein or in any
certificate or other instrument delivered by such Pledgor or on its behalf under
this Agreement shall be considered to have been relied upon by the Secured
Parties and shall survive the execution and delivery of this Agreement and the
other Secured Documents regardless of any investigation made by the Secured
Parties or on their behalf.

24. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER SECURED DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER SECURED DOCUMENT BROUGHT
IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION
OVER SUCH PARTY. EACH PLEDGOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ANY SUCH PLEDGOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 21 ABOVE,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PLEDGOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER SECURED DOCUMENT THAT SUCH SERVICE OF
PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL
AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS AGREEMENT, OR ANY SECURED
PARTY, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PLEDGOR IN ANY OTHER
JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
SECURED DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

Page 19



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER SECURED DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

26. PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgor’s possession, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Pledgor under or with respect to any Collateral.

27. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Pledgor and the Collateral Agent.

28. SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

29. RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Secured
Documents and otherwise in writing in connection herewith or therewith.

30. ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of
Company that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the Indenture or any other Secured
Document, shall become a Pledgor hereunder by (x) executing a joinder agreement
in the form of Annex I hereto and delivering same to the Collateral Agent,
(y) delivering supplements to Annexes A through G, hereto as are necessary to
cause such annexes to be complete and accurate with respect to such additional
Pledgor on such date and (z) taking all actions as specified in this Agreement
as would have been taken by such Pledgor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to the
Collateral Agent and with all documents and actions required above to be taken.

31. LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Parties that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a Guarantor have been limited as provided in the
Indenture.

32. RELEASE OF PLEDGORS. If at any time all of the Equity Interests of any
Pledgor owned by the Company or any of its Subsidiaries are sold (to a Person
other than a Secured Party) in a transaction permitted pursuant to the Indenture
and any Pari Passu Payment Lien Document (and which does not violate the terms
of any other Secured Document then in effect), then, such Pledgor

 

Page 20



--------------------------------------------------------------------------------

shall be released as a Pledgor pursuant to this Agreement without any further
action hereunder (it being understood that the sale of all of the Equity
Interests in any Person that owns, directly or indirectly, all of the Equity
Interests in any Pledgor shall be deemed to be a sale of all of the Equity
Interests in such Pledgor for purposes of this Section), and the Collateral
Agent is authorized and directed, at the sole expense of the Company, to execute
and deliver such instruments of release as may be reasonably requested in
writing by the Company. At any time that the Company desires that a Pledgor be
released from this Agreement as provided in this Section 32, the Company shall
deliver to the Collateral Agent a certificate signed by an authorized officer of
the Company stating that the release of such Pledgor is permitted pursuant to
this Section 32. The Collateral Agent shall have no liability whatsoever to any
other Secured Party as a result of the release of any Pledgor by it in
accordance with, or which it believes in good faith to be in accordance with,
this Section 32.

33. RIGHTS AND OBLIGATIONS SUBJECT TO INTERCREDITOR AGREEMENT. Without limiting
the generality of Section 1(b): (a) the Liens granted hereunder in favor of the
Collateral Agent for the benefit of the Secured Parties in respect of the
Collateral and the exercise of any right related thereto thereby shall be
subject, in each case, to the terms of the Intercreditor Agreement; and
(b) notwithstanding anything to the contrary herein, any provision hereof that
requires (or any representation or warranty hereunder to the extent that it
would have the effect of requiring) any Pledgor to (i) deliver any Collateral to
the Collateral Agent, or (ii) provide that the Collateral Agent have control
over such Collateral, (or, in the case of any representation or warranty
hereunder, shall be deemed to be true) by (A) with respect to sub-clause
(i) hereof, the delivery of such Collateral by such Pledgor to the First
Priority Agent for the benefit of the secured parties under the First Priority
Collateral Documents and the Secured Parties pursuant to Section 4.7 of the
Intercreditor Agreement, and (B) with respect to sub-clause (ii) hereof,
providing that the First Priority Agent be provided with control with respect to
such Collateral of such Pledgor for the benefit of the secured parties under the
First Priority Collateral Documents and the Secured Parties pursuant to
Section 4.7 of the Intercreditor Agreement.

* * * *

 

Page 21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

CURO GROUP HOLDINGS CORP.,

as a Pledgor

By:   /s/ Donald F. Gayhardt Jr.   Name: Donald F. Gayhardt Jr.   Title: Chief
Executive Officer and President

CURO FINANCIAL TECHNOLOGIES CORP.

CURO INTERMEDIATE HOLDINGS CORP.

A SPEEDY CASH CAR TITLE LOANS, LLC

ADVANCE GROUP, INC.

ATTAIN FINANCE, LLC

AVIO CREDIT, INC.

CASH COLORADO, LLC

CONCORD FINANCE, INC.

CURO CREDIT, LLC

ENNOBLE FINANCE, LLC

EVERGREEN FINANCIAL INVESTMENTS, INC.

FMMR INVESTMENTS, INC.

GALT VENTURES, LLC

PRINCIPAL INVESTMENTS, INC.

SCIL TEXAS, LLC

SC AURUM, LLC

SCIL, INC.

SPEEDY CASH

SPEEDY CASH ILLINOIS, INC.

SC TEXAS MB, INC.

THE MONEY STORE, L.P.

CURO MANAGEMENT LLC

TODD CAR TITLE, INC.

TODD FINANCIAL, INC.

Each as a Pledgor By:   /s/ Donald F. Gayhardt Jr.   Name: Donald F. Gayhardt
Jr.   Title: Chief Executive Officer and President

[Project Grace—Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

TMI TRUST COMPANY,

as Collateral Agent

By:   /s/ Kathy E. Knapp   Name: Kathy E. Knapp   Title: Vice President

[Project Grace—Signature Page to Pledge Agreement]